  Case 4:20-cr-06002-SAB            ECF No. 99        filed 04/14/20      PageID.349 Page 1 of 2




      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke

 USA v. ANGELICA VIVIANA                                    Case No. 4:20-CR-6002-SAB-2
 SANCHEZ


 Arraignment on Superseding Indictment:                                                        04/14/2020
 Motion for Release from Detention (ECF No. 86):

 ☒ Sara Gore, Courtroom Deputy [R]                    ☒ Stephanie Van Marter, US Atty [S-Video]
 ☐ Pam Howard, Courtroom Deputy [Y]                   ☒ Douglas McKinley, Defense Atty [S-Video]
 ☒ Erica Helms, US Probation / Pretrial               ☒ Interpreter – Cristina Perez Lopez [R]
   Services Officer [Tele]
 ☒ Defendant present ☒ in custody, appearing          ☐ Defendant not present / failed to appear
   by video from BCJ.


 ☒    Rights given                                     ☒    Defendant continued detained
 ☒    Acknowledgment of Rights filed                   ☐    Conditions of release as previously imposed
 ☒    Defendant has received a copy of charging
      document
 ☒    Defendant waived reading of charging document
 ☐    Charging document read in open court

                                              REMARKS
       The Defendant agreed to appear via video conference from the Benton County Jail.
Arraignment:
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Angelica Viviana
Sanchez.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.

Motion for Release from Detention:
        Defense counsel argued why the Defendant should be released. Change in circumstances
regarding Covid-19. The prisons and jails are releasing inmates due to risk of spreading the virus to the
inmates and staff. Releasing the defendant would minimize the risk of the spread of Covid-19.

        Colloquy between court and counsel re charges with failure to appears and added conditions.

        USA argued why the Court should not reopen detention and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
        Colloquy between court and USA re involvement in drive by shooting.

Digital Recording/R-326               Time: 3:41 p.m. – 4:47 p.m.                                    Page 1
  Case 4:20-cr-06002-SAB          ECF No. 99       filed 04/14/20      PageID.350 Page 2 of 2



       Defense counsel responds to USA’s argument regarding release.

The Court ordered:
         1. Defendant’s Motion for Release from Detention is denied; subject to right to return
              before the Court should circumstances change. Percentage or Property Bond.
           2. Defendant’s Motion to Expedite is granted.
           3. That there is no combination of conditions to assure the Defendant’s appearance as
              required or conditions to ensure that Defendant is not a danger to the community.




Digital Recording/R-326             Time: 3:41 p.m. – 4:47 p.m.                                Page 2
